Citation Nr: 0935434	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gait apraxia of the 
right and left lower extremities as secondary to service-
connected degenerative arthritis of the lumbar spine.  

2.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the lower extremities.

3.  Entitlement to SMC based on the need for regular aid and 
attendance or being housebound.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 
1945, November 1946 to November 1955 and November 1955 to 
April 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and November 2007 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the claims of entitlement 
to SMC based on the need for aid and assistance/housebound, 
service connection for gait apraxia of the bilateral lower 
extremities and SMC based on loss of use.  

The issues of SMC based on the need for aid and 
assistance/housebound and based on loss of use are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's gait apraxia of the right and left 
lower extremities are related to his service-connected 
lumbosacral spine disability.



CONCLUSION OF LAW

Gait apraxia of the right and left lower extremities is 
proximately due to, or aggravated by his service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  The Veteran will be presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It is also noted 
that service connection may be granted for a disability that 
is proximately due to and/or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis

The Veteran asserts that he is entitled to service connection 
for gait apraxia of the right and left lower extremities as 
secondary to his service-connected degenerative arthritis of 
the lumbar spine.  The Veteran has a current diagnosis of 
gait apraxia of the right and left lower extremities and is 
service-connected for degenerative arthritis of the thoracic 
and lumbosacral spine.

Thus, the crux of this case rests upon whether there is 
probative medical evidence demonstrating that the Veteran's 
gait apraxia of the right and left lower extremities was 
proximately due to or the result of his service-connected 
disability.  In this regard, the Board finds that when 
affording the Veteran the benefit of the doubt, there is 
evidence that his gait apraxia is related to his service-
connected lumbosacral spine.  

The Veteran was service-connected for his back disability 
beginning in 1997.  The first signs that the Veteran had 
problems with his gait are in a VA examination the Veteran 
received in February 1999.  The examiner stated that the 
Veteran's gait was somewhat halting and typical of an 
arthritic spine that is undergoing ankylosis, in that the 
Veteran's spine moved very little when he walked.    

A February 2001 VA spine examination report noted that the 
Veteran had total immobility of the thoracic and lumbar spine 
due primarily to degenerative joint disease.  

A January 2007 examination conducted for purposes of 
establishing housebound status relayed that the Veteran had 
bilateral leg weakness due to degenerative joint disease.  
The Veteran received a VA examination in February 2007.  The 
examiner noted that the Veteran's main limitations were 
dementia and poor balance and that his poor balance is 
related to muscle weakness due to reconditioning.  

April 2007 medical records show that the Veteran's home 
health nurse was helping the Veteran take a shower and the 
Veteran was suddenly unable to move his arms and legs.  In 
April 2007, Dr. J.T.P. stated that the Veteran had a two and 
a half year history of progressive neuropathy resulting in 
marked ambulation problems and a one a half-year history of 
progressive dementia.  

The Veteran was afforded a VA examination in August 2007.  
After thoroughly reviewing the Veteran's case file, the 
examiner stated that the Veteran's gait apraxia is more 
likely than not related to his non-service connected 
frontotemporal dementia.  The examiner noted that the 
neurological examination revealed that sensation was intact 
to light touch for all of the bilateral extremities.  The 
examiner acknowledged that medical records beginning in 
February 2007 document the presence of frontotemporal 
dementia.  The examiner stated that a neuropsychiatric 
evaluation suggests that the dementia is the source of the 
Veteran's gait disturbance and difficulty walking.  The 
examiner acknowledged that a lumbar spine MRI and EMG were 
referenced in the examination but the Veteran was unable to 
locate these records in the file.  May 2008 medical records 
continue to document mild to moderate dementia, gait apraxia 
and chronic low back pain.  

The Board acknowledges that the Veteran had gait disturbances 
dating back to 1999, before the onset of his dementia.  In 
addition, several medical opinions dating back to 1999 relate 
the Veteran's unbalanced gait to his degenerative joint 
disease and an arthritic spine.  While the August 2007 VA 
examiner links the Veteran's gait apraxia with his non-
service connected dementia, the Board finds the evidence to 
be in equipoise, as the onset of the Veteran's gait 
abnormalities clearly predated his frontotemporal dementia.  

Given the aforementioned, the Board finds that the evidence 
is in equipoise; thus, the requirements for service 
connection on a secondary basis are met.  The competent and 
credible evidence shows that the Veteran currently has gait 
apraxia of the lower extremities and when resolving doubt in 
his favor, the medical evidence shows that his disability is 
related to his service-connected lumbosacral spine.  The 
Veteran's secondary claim for service connection for gait 
apraxia of the bilateral lower extremities is granted.

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for gait apraxia of the 
right and left lower extremities as secondary to service-
connected degenerative arthritis of the lumbar spine is 
granted.
 

REMAND

The Veteran is seeking SMC on account of the need for the aid 
and attendance of another person, being housebound and loss 
of use of an anatomical function.

The following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself or herself; or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the Veteran to feed himself or herself 
through the loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the Veteran 
from the hazards or dangers incident to his or her daily 
environment.  38 C.F.R. § 3.352(a) (2008).

The Veteran also contends that he is housebound due to his 
disabilities.  The regulations also provide additional 
compensation on the basis of being housebound where the 
Veteran (1) has, in addition to a single, permanent service-
connected disability rated 100 percent disabling, additional 
service-connected disability or disabilities independently 
evaluated as 60 percent or more disabling which are separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  A Veteran will 
be considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350.  

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l),(s) (West 2002 & Supp. 2009).  

Entitlement to an additional payment of compensation is 
established when service-connected impairment imposes a 
special level of disability.  SMC is payable at a specified 
rate if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both lower extremities.  38 U.S.C.A. § 1114(k), 38 C.F.R. 
§ 3.350(a).  

Service connection is currently in effect for degenerative 
arthritis of the lumbar spine, rated as 50 percent disabling; 
degenerative arthritis of the thoracic spine, rated as 30 
percent disabling; amebic dysentery, rated as non-
compensable; and as discussed above, gait apraxia of the 
bilateral lower extremities which has not yet been rated.  
The Veteran was also granted individual unemployability 
(TDIU), effective October 26, 2000.

In this case, it is unclear whether the Veteran's service-
connected disabilities alone account for the need for aid and 
attendance.  Rather, the evidence of record seems to indicate 
that any need for aid and attendance is based on both 
service-connected and non-service-connected disabilities, 
such as the Veteran's dementia.  It is also not clear whether 
the Veteran has lost use of his lower extremities, as his 
latest records show that he was able to use a walker to 
ambulate.  Furthermore, as discussed above, the Veteran's 
complete rating assignments are not known to the Board, as 
his service-connected gait apraxia is not yet rated.  As 
such, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records, not 
already in the claims file, pertaining 
to recent treatment or evaluation of 
the Veteran's service-connected 
disabilities, or to provide the 
identifying information and any 
necessary authorization to enable the 
RO/AMC to obtain such evidence on his 
behalf.  Document any attempts to 
obtain such records.  If the RO/AMC is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform 
him and request that he obtain and 
submit it.

2.  The Veteran must then be afforded a 
VA examination for an assessment as to 
the Veteran's housebound status, 
permanent need for regular aid and 
attendance and whether he has lost use 
of his lower extremities.  The examiner 
must determine whether the Veteran is 
housebound or requires regular aid and 
attendance for another person based 
solely and only on the Veteran's 
service-connected disabilities.  The 
claims file, including any newly 
acquired documentation received 
pursuant to paragraph 1, and a copy of 
this remand must be provided to the 
examiner, who must review both before 
formulating an opinion.

In determining the need for regular aid 
and attendance, the examiner must 
consider whether, in light of the 
Veteran's service-connected disorders, 
the Veteran is able to dress and 
undress himself; keep himself clean and 
presentable; adjust any prosthetic or 
orthopedic appliances; feed himself (to 
include preparation of meals) through 
loss of coordination of upper 
extremities; use the toilet 
independently; or is a danger to 
himself or others as a result of the 
inherent hazards or dangers of his 
daily environment. It is not required 
that all of the disabling conditions 
enumerated above be found to exist 
before a favorable evaluation may be 
made; the particular personal functions 
which the claimant is unable to perform 
must be considered in connection with 
his/her condition as a whole.  The 
examiner must observe the Veteran's 
abilities to perform these tasks, and 
comment accordingly.  The examiner must 
be mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to 
be provided.

After review of the claims file, the VA 
examiner must opine as to whether the 
Veteran's service-connected 
disabilities have caused him to be 
permanently bedridden; resulted in the 
Veteran being so helpless as to be in 
the need of regular aid and attendance; 
or rendered him permanently housebound.  
In addition, the examiner must address 
whether the Veteran has lost use of his 
lower extremities.  

3.  Thereafter, readjudicate the issues 
on appeal based on a review of the 
entire evidentiary record.  If the 
desired benefits are not granted, a 
supplemental statement of the case 
which addresses all of the evidence 
obtained should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


